DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on May 03, 2022. Claims 1-15 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-15 of. U.S. Patent No. 11,364,040. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 15 of Patent No. 11,364,040 contain(s) every element of claims 1-15 of the instant application and thus anticipate the claim(s) of the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jackson, III (US Patent Publication 2015/0342621).
Regarding claim 1, Jackson, III discloses an orthopedic burring tool (20, see Figure 7 and paragraph 0067) comprising: an elongated intermediate segment (21, see Figure 7) having a smooth outer surface (see Figure 7) along a length of the intermediate segment from a proximal end (see the annotated diagram below) to an opposite distal end (see the annotated diagram below), said intermediate segment defining a longitudinal axis (see the annotated diagram belong) along said length; a burring tip (23, see Figure 8) connected to said distal end of said intermediate segment and having an outer surface (i.e. a fluted configuration, paragraph 0067) capable of removing bone upon rotation of the burring tool to form a bore (paragraph 0067), said burring tip having a first diameter (see the annotated diagram below); a conical widening segment (see the annotated diagram below) connected at a distal end thereof to the proximal end of said intermediate segment, said widening segment having a second diameter (as depicted below at least a portion of the second diameter is substantially equal to the first diameter) at the distal end of the widening segment substantially equal to said first diameter and having a third diameter (see the annotated diagram below) at an opposite proximal end of the widening segment that is larger than said first diameter (best depicted in the annotated diagram below), said widening segment having an outer surface (see Figure 7) capable of removing bone upon rotation of the burring tool; and an upper segment (22, Figure 7) capable of engaging a rotary driving tool and connected to the proximal end of said widening segment, said upper segment being cylindrical (see Figure 7 and paragraph 00069) and having a fourth diameter (see the annotated diagram below) greater than said third diameter, said upper segment having a cylindrical outer surface (see Figure 7) capable of removing bone upon rotation of the burring tool.
Regarding claim 2, Jackson, III discloses wherein said upper segment is connected to said widening segment by a conical transition segment (see the annotated diagram below).
Regarding claim 7, Jackson, III discloses wherein said third diameter is twice the first diameter (as best depicted below the third diameter is twice the size of the first diameter).
Regarding claim 8, Jackson, III discloses wherein said fourth diameter is at least three times the first diameter (as depicted below the fourth diameter is at least three times the size of the first diameter).
Regarding claim 9, Jackson, III discloses wherein said fourth diameter is at least three times the first diameter (as depicted below the fourth diameter is at least three times the size of the first diameter).

    PNG
    media_image1.png
    753
    466
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, III (US Patent Publication 2015/0342621).
Regarding claim 3, Jackson, III fails to disclose wherein said conical widening segment subtends a conical angle of 15-25 degrees. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the conical widening segment of Jackson, III at a conical angle of 15-25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 4, Jackson, III fails to disclose wherein said first diameter is 3mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first diameter at 3mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 5, Jackson, III fails to disclose wherein said third diameter is 6mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the third diameter at 6mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 6, Jackson, III fails to disclose wherein said fourth diameter is 10mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the fourth diameter at 10mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 10, Jackson, III fails to disclose wherein said burring tip has a length along said longitudinal axis of 3mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the burring tip with a length along said longitudinal axis at 3mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 11, Jackson, III fails to disclose wherein said intermediate segment has a length along said longitudinal axis of 15mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the intermediate segment with a length along said longitudinal axis at 15mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 12, Jackson, III fails to disclose wherein said widening segment has a length along said longitudinal axis of 10mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the widening segment with a length along said longitudinal axis at 10mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 13, Jackson, III fails to disclose wherein said upper segment has a length along said longitudinal axis of 5mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct said upper segment with a length along said longitudinal axis at 5mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 14, Jackson, III fails to disclose wherein said burr tip, intermediate segment and widening segment have a combined length along said longitudinal axis of 28-30mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct said burr tip, intermediate segment and widening segment with a combined length along said longitudinal axis between 28-30mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art references, Jackson, III (US Patent Publication 2015/0342621) and Jacobson (US Patent Publication 2015/0313615), fail to disclose the widening segment and the upper segment include two or more aggressive cutting edges oriented to remove material from bone in one direction of rotation of the burring tool, and two or more less aggressive cutting edges oriented to remove material from bone in an opposite direction of rotation of the burring tool.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martz et al. (US Patent Publication 2011/0082555) disclose a burring tool to cut into vertebra. 
Moore, III et al. (US Patent 6,402,757) disclose a cannulated bur tool to ream bone. 
Bar et al. (US Patent Publication 2011/0319941) disclose bone screws used in spinal stabilization.
Ries (US Patent Publication 2010/0292700) discloses a spine cutter for spine surgery.
O’Donoghue (US Patent Publication 2009/0048602) discloses a surgical bur with a shaft and a fluted distal end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775  


                                                   
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775